UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 99-20556
                   con. w/ No. 99-20808



       KATHERINE S. YOUNGBLOOD, Individually and on behalf
          of Youngblood & Associates PLLC, formerly known
                   as Youngblood & White PLLC,


                                               Plaintiff-Appellant,


                              VERSUS


  THE PRUDENTIAL INSURANCE COMPANY OF AMERICA; MARY J. MILLER,


                                              Defendants-Appellees.



          Appeals from the United States District Court
                for the Southern District of Texas
                          (H-98-CV-1794)


                        September 13, 2000

Before WOOD*, DAVIS and BARKSDALE, Circuit Judges.

PER CURIAM:**




  *
   Harlington Wood, Jr., Circuit Judge of the Seventh Circuit,
sitting by designation.
  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     After reviewing the record, considering the briefs of the

parties and argument of counsel and, with the single exception

described below, we are persuaded that the district court committed

no error.

     The parties agree that the record reflects that the costs

incurred by appellees were $27,645.77 instead of $30,000.       The

judgment of the district court is MODIFIED to award appellee the

sum of $27,645.77 in costs instead of $30,000 awarded by the

district court.   The judgment of the district court is in all other

respects affirmed.

     AFFIRMED AS MODIFIED.




                                 2